Case 2:19-cv-00429-ES-SCM Document 15-9 Filed 06/03/19 Page 1 of 1 PageID: 162



                         CERTIFICATE OF SERVICE


      I certify that on June 3, 2019, the following documents were filed

electronically and are available for viewing and downloading from the Electronic

Case Filing system by all counsel/parties of record:

      1.     Defendants’ Motion to Dismiss Plaintiff’s Complaint;

      3.     Brief and Certifications in Support Thereof;

      4.     Proposed Order; and

      5.     Certificate of Service.

                               FLASTER/GREENBERG P.C.
                               Attorneys for Defendants Cortica-US, Inc.
                               and Cortica, LTD


Dated: June 3, 2019            By: /s/ Adam E. Gersh
                               Adam E. Gersh, Esquire
